Winborne, J.
The sole exception brought up for consideration on this appeal challenges the correctness of the ruling of the court below in sustaining defendants Skinkle’s motion for judgment as in case of nonsuit. In the light of the principle enunciated in recent decision of this Court in the case of Packard v. Smart, handed down at Fall Term, 1944, and reported in 224 N. C., 481, 31 S. E. (2d), 517, applied to the evidence in the present case, taken in the light most favorable to plaintiffs, we are of opinion that plaintiffs have offered sufficient evidence to carry the case to the jury. Hence, without discussing the subject further, the judgment below will be reversed on authority of Packard v. Smart, supra.
Reversed.